Appeal from a judgment, Supreme Court, New York County, entered in this CPLR article 78 proceeding on December 14, 1978, which granted an application for review by petitioners-respondents (Landlord), and partially annulled an order of appellant New York City Conciliation and Appeals Board (C.A.B.), which had found that valet service at the building in question was a required service under the Rent Stabilization Law and directed the owner to restore same, unanimously dismissed, as moot, without costs. Respondent Landlord does not oppose this appeal because it agrees that valet service at the building is a required service under the Rent Stabilization Law, and the parties have entered into a settlement covering the hours of such service, under which it will be in substantial compliance with the order of the C.A.B., thereby rendering this appeal moot. The effect of our dismissal is "to erase the whole case from the books”. (Matter of Park East Corp. v Whalen, 43 NY2d 735.) Concur—Kupferman, J. P., Sullivan, Lupiano, Bloom and Carro, JJ.